Citation Nr: 1604251	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a heart condition, to include atrial fibrillation with associated chest pain.
 
2. Entitlement to service connection for a right shoulder disability.
 
3. Entitlement to service connection for a left knee disability.
 
4. Entitlement to service connection for a gynecological disorder to include dysmenorrhea (claimed as endometriosis), uterine fibroids, adenomyosis, and ovarian cyst.


REPRESENTATION

Veteran represented by:	Mary K. Hoefer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In her March 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Board limited the issues on appeal to the above four claims.

These issues were remanded by the Board in October 2015 in order for the Veteran to be provided video conference hearing.  This hearing occurred in December 2015; a transcript is contained in the electronic claims file.  

The Board misconstrued one of the issues on appeal in the October 2015 remand.  It incorrectly listed one issue as "[w]hether new and material evidence has been submitted to reopen a claim of entitlement to service connection for costochondritis (claimed as a chronic disability manifested by atrial fibrillation with associated chest pain)."  The Veteran is currently service connected costochondritis, albeit at a noncompensable level.  The current claim on appeal concerns her alleged heart condition.  As this is the first time she has attempted to establish service connection for this condition, there is no requirement to submit new and material evidence.  The issue has been properly construed above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran alleges that she has a current heart condition that is related back to her active duty service.  She has a current diagnosis of atrial fibrillation, as confirmed by her June 2012 VA examination and other treatment records contained in the claims file.  Her service treatment records (STRs) document extensive treatment for chest pains while she was on active duty.  These pains were largely diagnosed as costochondritis, a condition which ultimately led to her discharge via a May 1990 Medical Evaluation Board determination.  The Veteran essentially argues that her in-service chest pains were actually related to heart trouble, which went undiagnosed at that time.  While the STRs contain several echocardiograms (EKGs) that showed a normal sinus rhythm, there is one dated May 1989 that showed "normal sinus rhythm with sinus arrhythmia."  Additionally, the May 1990 Medical Evaluation Board report notes that her heart possessed a "I/VI systolic ejection murmur, heard best at the left lower sternal border."  In support of her claim, the Veteran's representative recently submitted an article concerning an association between systolic murmurs and further heart complications.  Specifically, the article lists atrial fibrillation as being possibly associated with several different types of heart murmurs.  

The Veteran was provided a VA examination for her claimed heart condition in June 2012.  As stated, the examiner noted the current diagnosis of atrial fibrillation.   She recorded a history of this condition, noting that it was first diagnosed in 2001.  She noted that the Veteran reported having symptoms in November 1990 and seeking treatment, but that there was no evidence to support this.  An EKG was performed which was normal.  Eventually, the examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that the Veteran was first diagnosed with atrial fibrillation in 2001 with no evidence of an earlier diagnosis.  The examiner also cited a normal, in service EKG dated May 1989.  The examiner further opined that the atrial fibrillation was less likely than not proximately due to or the result of her service connected costochondritis.  The examiner highlighted the differences between the two conditions as rationale.  

The examination and opinion are inadequate.  There exists a private treatment summary record that clearly establishes the Veteran was treated for atrial fibrillation in 1997, not 2001 as the examiner stated.  Furthermore, the examiner did not comment on the systolic ejection murmur found at the Veteran's Medical Evaluation Board examination that preceded her discharge.  Finally, further comment is needed on the possibility that the documented in-service chest pain and other symptoms that were attributed to costochondritis were alternatively heart related.  As such, the Veteran should be provided a new VA heart examination upon remand. 

Regarding the Veteran's claim for service connection for a left knee disability, she underwent a VA examination in January 2012.  The examiner noted a diagnosis of left knee chondromalacia of the patella femoral joint.  A VA opinion was generated in May 2012.  The examiner marked that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale, the examiner stated that "[a] history of chondromalacia, while common in middle-aged individuals, does not provide a basis for ongoing chronic conditions or impairment in this individual."  The Board finds that the opinion generated regarding the chondromalacia is inadequate.  Beyond noting that this condition was common, the examiner did not provide any rationale as to why he did not believe this was related to the Veteran's in-service treatment for her left knee.  As such, an addendum opinion should be generated upon remand.  

Regarding the Veteran's claim for service connection for a right shoulder disability, he was provided a VA examination for the condition in January 2012.  The examiner noted a diagnosis of rotator cuff tendonitis.  A VA opinion was generated in May 2012.  The examiner ultimately opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner did not believe there was a basis for a diagnosis of an ongoing chronic condition based upon the examination results.  He also stated "[n]o rotator cuff symptoms were elicited during examination."  Review of the January 2012 examination report, however, reveals that there were two positive tests for right shoulder rotator cuff conditions: the Hawkins' Impingement Test and the Empty-can Test.  Thus, the Board finds the May 2012 VA opinion to be inadequate.  A new opinion should be generated upon remand.  

Regarding the Veteran's claim for service connection for a gynecological disorder, she alleges that her current problems are directly related to ovarian cysts and abdominal pain she experienced while in service.  She underwent a VA examination in January 2012.  The examiner noted the following diagnoses: ovarian cyst, abnormal PAP, cervical carcinoma in situ, dysmenorrhea, uterine fibroids, and adenomyosis.  A VA medical opinion was provided in May 2012.  The examiner included a summary of the relevant medical records, including the in-service entries concerning a ruptured ovarian cyst.  The examiner eventually marked that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The reasoning centered on that the Veteran's more recent conditions, including dysmenorrhea and cervical intraepithelial neoplasia (CIN), were unrelated to any gynecological problem that allegedly occurred while in-service.  A second VA opinion was generated in October 2012 concerning dysmenorrhea.  The examiner again opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the medical records indicated the onset of dysmenorrhea was in 2001, that there was no evidence of abnormal pap smears in service, and there was a normal pelvic exam in 1988 after the Veteran had recovered from an ovarian cyst rupture.  Additionally, there is an August 2012 letter from a private physician which indicated that the Veteran's lower pelvic pain was likely caused by adenomyosis and fibroids, which were not detectable by pap smear.  

The Board concludes that the VA examination and opinions of record are inadequate and thus, the Veteran should be provided a new VA examination upon remand.  First, it is not clear what current gynecological or other associated conditions the Veteran suffers from.  While multiple conditions were noted in the first examination report, the later-generated opinions are not condition specific.  Thus, it is not clear which conditions the examiner was addressing when rendering the opinions.  Second, the October 2012 VA opinion ignored the August 2012 letter from the private physician which indicated that the Veteran's adenomyosis and fibroids were not detectable by pap smear and instead continued to rely on the absence of any abnormal pap smear evidence in the STRs as rationale.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and add them to the claims file.  

2. Then, schedule the Veteran for a new VA heart examination.  The claims file, including a copy of this remand, must be reviewed by the examiner and he/she must indicate that such review occurred.  

The examiner should note the past heart diagnoses contained in the record, including atrial fibrillation, and should specifically confirm any and all current diagnoses he/she finds on examination.  

For each heart condition diagnosed, the examiner is asked to opine whether the condition is at least likely as not (50 percent or greater probability) related to the Veteran's active duty service.  

In making this determination, the examiner should specifically consider and comment on:

* The extensive documented in-service chest pains the Veteran experienced, and the possibility that some or all of this pain could have  been related to an undiagnosed heart condition;
* All in-service EKGs, including the May 1989 EKG which showed normal sinus rhythm with sinus arrhythmia;
* The May 1990 Medical Evaluation Board report, which found I/VI systolic ejection murmur, heard best at the left lower sternal border;
* The article submitted by the Veteran's representative indicating an association between atrial fibrillation and various types of heart murmurs; 
* The private provider report which indicates the Veteran received treatment for atrial fibrillation in 1997; and
* All Veteran lay statements of record, including her belief that her post-service heart related symptoms were the same or similar to the symptoms she experienced in-service, including dizziness, tightness, pain, shortness of breath, and a racing heart. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

3. Then, schedule the Veteran for a new VA gynecological examination.  The claims file, including a copy of this remand, must be reviewed by the examiner and he/she must indicate that such review occurred.  

The examiner should note the past relevant diagnoses contained in the record, including ovarian cyst, abnormal PAP, cervical carcinoma in situ, dysmenorrhea, uterine fibroids, and adenomyosis, and should specifically confirm any and all current diagnoses he/she finds on examination.  

For each condition diagnosed, the examiner is asked to opine whether the condition is at least likely as not (50 percent or greater probability) related to the Veteran's active duty service.  

In making this determination, the examiner should specifically consider and comment on:

* The September 1988 STR concerning abdominal pain which concluded that PID or a ruptured ovarian cyst could not be ruled out;
* The October 1988 STR that diagnosed a ruptured ovarian cyst (probable); 
* The September 1989 STR concerning abdominal pain; 
* The September 1989 STR that provided a provisional diagnosis of R/O appendicitis, but also indicated that there was treatment for vaginitis; 
* The private treatment record from December 1997 for abdominal cramps, which indicates the Veteran underwent a laser cone procedure in 1993
* The private records from 2004 detailing the Veteran's hysterectomy;
* The August 2012 letter from a private physician which indicated that the Veteran's lower pelvic pain was likely caused by adenomyosis and fibroids - conditions not detectable by pap smear; and
* All Veteran lay statements of record concerning her symptoms.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

4. Return the claims file to the examiner who provided the May 2012 VA opinion concerning the Veteran's claimed left knee condition for an addendum.  

The claims file, including a copy of this remand, must be reviewed by the examiner and he/she must indicate that such review occurred.  

The examiner is asked to opine whether the diagnosed chondromalacia of the left knee is at least likely as not (50 percent or greater probability) related to the Veteran's active duty service.  

In making this determination, the examiner should specifically consider and comment on:

* The April 1990 separation-from-service examination report which appears to indicate tenderness in or around the left knee; and
* The May 1990 Medical Evaluation Board report which indicated the presence of tenderness in the left knee.
* The Veteran's testimony that she hurt her knee in basic training after falling while carrying heavy rucksacks.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

If the examiner who provided the May 2012 opinion is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

5. Then, obtain a new VA opinion concerning the Veteran's claimed left shoulder condition from a qualified physician.  

The claims file, including a copy of this remand, must be reviewed by the examiner and he/she must indicate that such review occurred.  

The examiner is asked to review the results of the January 2012 VA examination of the Veteran's right shoulder, which indicated a diagnosis of rotator cuff tendonitis and documented limited range of motion as well as positive tests for rotator cuff conditions.  

The examiner is asked to opine whether the diagnosed rotator cuff tendonitis of the right shoulder is at least likely as not (50 percent or greater probability) related to the Veteran's active duty service.  

In making this determination, the examiner should specifically consider and comment on:

* The September 2014 imaging study of the right shoulder. 
* The Veteran's testimony that she hurt her shoulder in basic training after having to carry heavy rucksacks.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

6. Next, review the completed development to ensure that the remand directives have been accomplished. If there are deficiencies, take corrective action.
 
7. Then readjudicate these remaining claims in light of this and all other additional evidence.  If these remaining claims continue to be denied or are not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




